Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00074-CV

               IN THE INTEREST OF P.Y.-R.A. AND P.R.W.-D., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA02289
                        Honorable Kimberly Burley, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she is presumed indigent under Texas Family Code section 107.013(e).

       SIGNED May 25, 2022.


                                               _____________________________
                                               Beth Watkins, Justice